Citation Nr: 1425278	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-09 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the severance of service connection for dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1948 until December 1952.  

December 2005, the Veteran passed away.  The Appellant in this matter is his surviving spouse.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2006, the RO notified the Appellant that it proposed to sever service connection for the Veteran's cause of death.  In January 2008, the RO severed service connection for cause of death, effective April 1, 2008.  

In her substantive appeal to the Board, the Appellant requested a Video Conference hearing before the Board.  The hearing was scheduled for April 2014, and the Appellant was notified in advance of the date, time, and location of her requested hearing.  She did not appear for that hearing and has offered no cause for her failure to appear.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).  


FINDING OF FACT

The evidence of record does not establish that the grant of service connection for the Veteran's cause of death was clearly and unmistakably erroneous.  





CONCLUSION OF LAW

The severance of the grant of service connection for the Veteran's cause of death was improper.  38 U.S.C.A. § § 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. § § 3.1, 3.105(d), 3.303, 3.10, 3.312 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Appellant has been provided with all required notice, to include notice pertaining to the disability rating and effective date elements of her claim.  In addition, the Board has determined that the evidence currently of record is sufficient to grant the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. § § 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2013).  

II.  Legal Criteria

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) ; see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). Both 38 C.F.R. § 3.105(d) and 38 C.F.R. § 3.105(a) require error to be shown by the same "clear and unmistakable" standard.  However, as noted by the Court there is an important difference between § 3.105(d) and § 3.105(a).  In determining whether service connection will be severed, the standard under § 3.105(d) is whether the original decision is clearly erroneous, and not whether it was clearly erroneous.  See Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (Venturella v. Gober, 10 Vet. App. 340, 342-43   (1997) (Steinberg, J., concurring) (observing that 38 C.F.R. § 3.105(d) "anticipates the use of ...records acquired subsequent to the original VA decision"), Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  

Clear and unmistakable error (CUE) is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  

III.  Analysis

The RO granted service connection for the Veteran's cause of death in a February 2006 rating decision.  In November 2006, the RO proposed to sever service connection based on a finding that the previous determination constituted clear and unmistakable error.  In a January 2008 rating decision, the RO severed service connection for the Veteran's cause of death, finding that the record did not contain evidence linking the Veteran's service-connected psychiatric disability to his death.  

The Veteran's claims file shows that he died in December 2005 at the age of 74.  His death certificate shows that the immediate cause of death was congestive heart failure, with no contributing condition listed.  A review of the Veteran's claims file shows that service connection was established for schizophrenia.  

The Appellant contends that the Veteran's service-connected schizophrenia caused a decline in his overall health, contributing to congestive heart failure.  Specifically, she claims that the Veteran's schizophrenia caused him to be noncompliant with his medications, contributing to his cause of death.  

VA treatment records show that the Veteran had a long history of being noncompliant with his medications.  He also experienced seizures related to schizophrenia and was diagnosed with Diabetes Mellitus Type II.  See December 2009 VA Treatment Record.  In October 2005, he was hospitalized for chronic heart failure.  An examination report from the incident shows that the clinician was concerned about the "possibility of CHF exacerbation in the future, due to even minor stress."  October 2005 VA Treatment Record.  

The Appellant has submitted evidence from internet sources showing that patients with schizophrenia are more likely to have Diabetes Mellitus Type II and are more likely to be noncompliant with treatment than those without schizophrenia.  The same evidence cites studies indicating that schizophrenia has been linked with early death.  

The Board notes that the record also contains a July 2006 VA opinion.  The clinician concluded that it was less likely than not that the Veteran's service-connected schizophrenia contributed to his death "to a significant degree."  July 2006 VA Opinion.  While the clinician provided a negative nexus opinion, the language of his opinion is not so concrete as to rise to the level of clear and unmistakable evidence that service connection was erroneously granted in the first instance.  

As there is some evidence to suggest that the Veteran's death could have been related to his service-connected disability, the Board concludes that the evidence of record, including that submitted since service connection was granted for the Veteran's cause of death, does not undebatably refute the February 2006 finding that the Veteran's service-connected schizophrenia contributed to his cause of death.  Therefore, the January 2008 decision to sever service connection for the Veteran's cause of death was improper.  Accordingly, service connection for the Veteran's cause of death must be restored.  


ORDER

Severance of service connection for dependency and indemnity compensation (DIC) based on service connection for the Veteran's cause of death was improper, and service connection for the Veteran's cause of death is restored.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


